Title: To Benjamin Franklin from Samuel Petrie, 1 August 1779
From: Petrie, Samuel
To: Franklin, Benjamin


Rue Ste. Anne. Sunday Evening Augt. 1th. 1779.
Mr. Petrie presents his Compliments to Dr. Franklin.— He Sets out tomorrow Morning early, with two Friends, on a Tour into Flanders for a few Days; & as it is not improbable but  they may wish to cross the Borders before their Return, he will be much obliged to the Doctor to favour him with a Pass.
 
Addressed: Son Excellence le Ministre / Plenipotentiare des Etats unis / de l’Amerique
Notation: M. S. Petrie August 1st. 1779.
